PER CURIAM.
The evidence is ample to support the finding of the court that the $306 note was included in the settlement between respondents and the administrators without any intention on the part of respondents to acknowledge and secure the item by the execution of the deed, and the evidence is sufficient to support the finding of the court that the true amount due appellant from respondents at the date of the execution of the deed was the sum of $1,667.15. The assignments of error are not sufficient to present any other questions.
Judgment affirmed,